DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2-8 are objected to because of the following informalities: 
Claims 2-8, line 1, “A holding device” changes to “The holding device”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Harris et al (USPN 2013/0319762)).
	Regarding claim 1, Harris discloses a holding device (see figures 1, 4, 7-8) comprising:
a plate-shaped member (a plate 20) having a first surface approximately orthogonal to a first direction (a direction 20);
heat generating resistors (30, see par. 0006, 0082) disposed in respective segments (A-D zones) formed by virtually dividing at least part of the plate-shaped member, the segments being arranged in a direction orthogonal to the first direction (see figure 1);
temperature measuring resistors (temperature measuring resistors includes RTD layers 27, RTD conductors 74 of pedestal 29, see figures 4, 8) disposed in the respective segments and located at a position in the first direction different from that of the heat generating resistors (figure 3 shows the heating resistors 30 are in different position from the RTD layers 27, 74) (se par. 0082, 0091); and
an electricity supply section (73) that forms electricity supply paths for the heat generating resistors and the temperature measuring resistors (see par. 0006,  figure 8),

Allowable Subject Matter
3.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836